Opinion
THE COURT.—
In this proceeding, the Commission on Judicial Performance has filed its record and recommendation that Judge Charles Robert Roick be retired for disability within the meaning of California *75Constitution, article VI, section 18, subdivision (c)(1). Judge Roick, through his conservator, has waived review and requested the immediate entry of an appropriate order. Accordingly, it is hereby ordered that Judge Charles Robert Roick be retired from the Municipal Court, North County Municipal Court District, County of San Diego. (Cal. Const., art. VI, § 18, subd. (c)(1).) This order is final forthwith.